DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020, 11/17/2020, 11/19/2020, 1/23/2021, 3/15/2021, 12/8/2021, and 6/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the text in the shaded region in figure 10B is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 1-3, and 6-19 are objected to because of the following informalities:
In claim 1, line 11, “said each” should be –each--.
In claim 2, lines 1-2, “said each” should be –each--.
In claim 3, lines 4 and 6, “said each” should be –each--.
In claim 3, line 6, “the entire target” should be –the target in its entirety--.
In claim 6, lines 1, 3 and 4, “said each” should be –each--.
In claim 7, line 2, “said each” should be –each--.
In claim 8, line 1, “said each” should be –each--.
In claim 9, lines 12 and 16, “said each” should be –each--.
In claim 9, lines 14-15, “each said” should be –each--.
In claim 10, lines 2 and 4, “said each” should be –each--.
In claim 11, lines 2, 4 and 5, “said each” should be –each--.
In claim 12, line 2, “said each” should be –each--.
In claim 13, line 2, “said each” should be –each--.
In claim 14, line 7, “berms” should be –beams--.
In claim 14, lines 4 and 8, “said each” should be –each--.
In claim 15, line 2, “said each” should be –each--.
In claim 15, line 4, “the entire target” should be –the target in its entirety--.
In claim 16, line 1, “said each” should be –each--.
In claim 17, lines 1 and 4, “said each” should be –each--.
In claim 18, line 2, “said each” should be –each--.
In claim 19, line 1, “said each” should be –each--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “a smaller number of the beams” and “a number of the beams that traverse other portions of the target” in lines 11-13. It is not clear if these are new instances or are part of the “number of beams” mentioned in line 6 of the claim.  
Claims 2-8 inherit the deficiencies of claim 1 and are likewise rejected.

Claim 3 recites the limitation “the number” in line 4. It is not clear which “number” is being referred to.
Claim 7 recites the limitation “a respective Bragg peak” in line 2. It is not clear if this is a new instance or refers to the Bragg peak mentioned in line 7 of claim 1.

Claim 9 recites the limitations “a smaller number of the beams” and “a number of the beams that traverse the sub-volume” in lines 13-14. It is not clear if these are new instances or are part of the “number of beams” mentioned in line 6 of the claim.  
Claims 10-13 inherit the deficiencies of claim 9 and are likewise rejected.

Claim 12 recites the limitation “a corresponding distal edge” in line 3. It is not clear if this is a new instance or refers to the same “corresponding distal edge” mentioned in line 12 of claim 9.
 
Claim 14 recites the limitation “the respective Bragg peak” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “a smaller number of the beams” and “a number of the beams that traverse other portions of the target” in lines 9-10. It is not clear if these are new instances or are part of the “number of beams” mentioned in line 3 of the claim.  
Claims 15-19 inherit the deficiencies of claim 14 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 recites a computing system which is a device and is one of the statutory categories. Claim 9 is directed to a non-transitory computer readable storage medium with instructions, which is an article of manufacture, and is one of the statutory categories. 
Step 2A, Prong 1: Claims 1 and 9 recite several “determining” steps that can be considered as mental process that can occur in a human brain. 
Step 2A, Prong 2: Claims 1 and 9 recites the presence of physical components such as memory, storage media, and processors. However, this merely amounts to using a generic computer to implement the abstract idea.
Claim 9 recites the additional step of accessing information specifying a prescribed dose to be delivered. However, this can be considered as an extra-solution data gathering step.     
For claims 1 and 9, there are no additional components that integrate the abstract idea into practical application. Note that that abstract idea is not used in improving the functioning of a computer, technology, or technical field or effecting a particular treatment or prophylaxis and thus as whole does not integrate the abstract idea into practical application.
Step 2B: Claims 1 and 9 do not recite components that can be considered significantly more than the abstract idea. The additional components are either adding extra-solution activity or adding a generic computer to perform the abstract idea. 
Thus claims 1 and 9 are directed to an abstract idea and are rejected under 35 U.S.C 101.
Amending the claims in a manner so that the treatment plan is generated and modifies the operation of a machine for radiation treatment would obviate the rejection.
Claims 2, 4, 5, 7, 8, and 12 specify parameters used in the abstract and do not add any components that can be considered as significantly more than the abstract idea of claims 1 or 9 and are thus rejected.
Claims 3, 6, 10, and 11 recite additional determining steps, which are more mental process steps. The addition of another abstract idea to the abstract idea of claims 1 or 9 cannot be considered as significantly more than an abstract idea and are thus rejected.
 
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found are US 8,644,571 (Schulte et al.) and US 2008/0226030 (Otto). However, the prior art does not disclose the following components in the claims:
In regards to claim 1, the prior art of record does not teach or suggest a device as claimed by Applicant, where the computing system executes the following steps in generating a radiation treatment plan:
determining a number of beams and directions of the beams, wherein each beam of the beams has a respective Bragg peak, and wherein the directions are determined such that the beams do not overlap outside a target and overlap inside the target; and
determining parameters for shaping the beams to position the respective Bragg peak of said each beam in portions of the target that are traversed by a smaller number of the beams relative to a number of the beams that traverse other portions of the target.
Claims 2-8 are dependent on allowable matter from claim 1 and would be allowable once the 112 and/or 101 rejections are overcome.

In regards to claim 9, the prior art of record does not teach or suggest a method stored in a non-transitory computer readable storage medium, as claimed by Applicant, that includes the following steps:
determining gantry angles for directing the beams into the target, wherein the gantry angles are determined such that the beams do not overlap outside the target and overlap inside the target; and
determining parameters for shaping the beams to position the respective Bragg peak of said each beam in a sub-volume at a corresponding distal edge of the target; 
wherein, at sub-volumes inside the target that are traversed by a smaller number of the beams relative to a number of the beams that traverse the sub-volume at each said corresponding distal edge of the target, a dose per said each beam is less than a dose of the respective Bragg peak of said each beam.
Claims 10-13 are dependent on allowable matter from claim 9 and would be allowable once the 112 and/or 101 rejections are overcome.

In regards to claim 14, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps:
accessing a radiation treatment plan comprising a prescribed dose to be delivered to a target, a number of beams, directions of the beams, parameters for shaping the beams, and a beam energy for each beam of the beams, 
wherein the number of beams, the directions of the beams, and the beam energy for said each beam are determined so that the beams overlap inside the target and do not overlap outside the target, and
wherein the parameters for shaping the beams are determined to position the respective Bragg peak of said each beam in portions of the target that are traversed by a smaller number of the beams relative to a number of the beams that traverse other portions of the target.
Claims 15-19 are dependent on allowable matter from claim 14 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791